This case is before the Court on appeal from a final decree in favor of complainant, which decree brings up for review interlocutory orders made theretofore.
The final decree was entered on a bill of complaint in the nature of a bill of review. The bill of review alleged that a final decree had been entered against the complainant Althea Sage without service of process of any sort upon her and without the said Althea Sage having appeared for any purpose in such suit.
A demurrer to the bill of complaint was interposed by the appellants here and was properly overruled because the bill of complaint alleged sufficient facts to entitle the complainant to the relief prayed. After the overruling of the demurrer the appellants did not plead further, although the order overruling the demurrer was entered on the 18th day of April, 1929, and appellants were given until May 15th 1929 in which time to plead further. On September 28, 1929, the court entered a final decree, decree pro confesso having been duly entered on the 3rd day of June, 1929. *Page 763 
No reversible error is made to appear and therefore, the decree appealed from should be affirmed and it is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.